Exhibit 10.23

 

ANGIODYNAMICS, INC.

 

SPIN-OFF ADJUSTMENT STOCK OPTION PLAN

FOR CERTAIN PARTICIPANTS IN THE E-Z-EM, INC.

1984 DIRECTORS AND CONSULTANTS STOCK OPTION PLAN

 

1. PURPOSE OF PLAN

 

The purpose of the Plan is to enable Angio to fulfill its obligation to grant
options to purchase Shares in connection with the Spin-Off to certain persons
holding options under the Parent Company’s 1984 Directors and Consultants Stock
Option Plan.

 

2. DEFINITIONS

 

(a) “Angio” means AngioDynamics, Inc., a Delaware corporation.

 

(b) “Beneficiary” means a person or entity (including but not limited to a trust
or estate), designated in writing by the Optionee, on such forms and in
accordance with such terms and conditions as the Committee may prescribe, to
whom such Optionee’s Option shall pass in the event of the death of the
Optionee. In the event that the person or entity so designated is not living or
in existence at the time of the death of the Optionee, or in the event that no
such person or entity has been so designated, or in the event that Angio’s
counsel determines that the sale of Shares pursuant to the Option to the person
or entity so designated is not eligible to be registered under the Securities
Act of 1933 on SEC Form S-8, the “Beneficiary” shall mean the person or entity
to whom the Optionee’s Option shall have passed by will or the laws of descent
and distribution.

 

(c) “Board” means the board of directors of Angio.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means the Board or the Compensation Committee of the Board,
whichever is administering the Plan, as described in Paragraph 5.

 

(f) “Company” means E-Z-EM, Inc. and each of its Subsidiary Companies.

 

(g) “Date of Grant” means the date on which an Option is granted.

 

(h) “Option” means any stock option granted under the Plan.

 

(i) “Optionee” means a person to whom an Option has been granted under the Plan,
which Option has not been exercised and has not expired or terminated.

 

(j) “Parent Company” means E-Z-EM, Inc.

 

(k) “Plan” means the AngioDynamics, Inc. Spin-Off Adjustment Stock Option Plan
for Certain Participants in the E-Z-EM, Inc. Directors and Consultants Stock
Option Plan set forth in these pages.

 

(l) “Shares” means shares of common stock of Angio.

 

(m) “Spin-Off” means the distribution by the Parent Company, on or before
December 31, 2005, of all Shares owned on the date in question by the Parent
Company to stockholders of the Parent Company, by whatever means effected.

 

(n) “Subsidiary Companies” means all corporations that, at the time in question,
are subsidiary corporations of the Parent Company within the meaning of Section
424(f) of the Code.



--------------------------------------------------------------------------------

(o) “Value” means on any given date, the closing price as reported by The NASDAQ
Stock Market, or if listed on a national exchange, the closing price of the
Shares on the principal national securities exchange on which the Shares are
listed on such date or, if there are no such sales on such date, the
corresponding price on the last date on which such sales took place.

 

3. RIGHTS TO BE GRANTED

 

Rights that may be granted under the Plan are Options that give the Optionee the
right for a specified time period to purchase a specified number of Shares for a
price not less than their par value.

 

4. STOCK SUBJECT TO PLAN

 

Not more than 135,000 Shares in the aggregate may be issued pursuant to the Plan
upon exercise of Options.

 

5. ADMINISTRATION OF PLAN

 

The Plan shall be administered by the Board or by the Compensation Committee of
the Board, which shall be composed solely of at least two “non-employee
directors” of Angio (within the meaning of SEC Rule 16b-3) appointed by the
Board.

 

6. GRANT OF RIGHTS

 

The Committee may grant Options to eligible directors and consultants and former
directors and consultants of the Company. Nothing in the Plan shall obligate the
Committee to grant Options to all persons who are eligible.

 

7. ELIGIBILITY

 

Options may be granted only to directors and consultants of the Company and
former directors and consultants of the Company (including any such persons who
are also directors, consultants or employees of Angio) who as of the record date
of the Spin-Off, have options (whether or not then exercisable) to purchase
shares of common stock of the Parent Company that were granted under the Parent
Company’s 1984 Directors and Consultants Stock Option Plan (as amended and in
effect from time to time) and that have not terminated, expired or been
exercised.

 

8. OPTION AGREEMENTS AND TERMS

 

All Options shall be granted on or before December 31, 2005 and be evidenced by
option agreements that shall be executed on behalf of Angio and by the
respective Optionees. The terms of each such agreement shall be determined from
time to time by the Committee consistent, however, with the following:

 

(a) OPTION PRICE. The option price per Share shall be determined by the
Committee but shall not be less than the par value of the Shares.

 

(b) RESTRICTION ON TRANSFERABILITY. An Option shall not be transferable
otherwise than by will or the laws of descent and distribution or to a
Beneficiary and, during the lifetime of the Optionee, shall be exercisable only
by him or her. Upon the death of an Optionee, the Beneficiary may exercise any
Options in accordance with the provisions of Paragraph 8(e).

 

(c) PAYMENT. Full payment for Shares purchased upon the exercise of an Option
shall be made in cash or, at the election of the Optionee and subject to such
terms and conditions as the Committee may provide in the option agreement, by
surrendering Shares (by actual delivery or by constructive delivery effected by
attesting, upon proof satisfactory to Angio, to ownership of Shares) with an
aggregate Value equal to the aggregate option price or by a combination of cash
and surrendering Shares. Subject to

 

2



--------------------------------------------------------------------------------

Section 402 of the Sarbanes-Oxley Act of 2002 as amended from time to time and
such terms and conditions as the Committee may impose in the option agreement,
payment for Shares purchased upon exercise of an Option may also be paid in
whole or in part by a “cashless exercise” that satisfies the provisions of
section 220.3(e)(4) (or a successor or similar provision) of Regulation T
promulgated by the Board of Governors of the Federal Reserve System (12 C.F.R.
§220.3(e)(4)) pursuant to which the Optionee instructs a third party to sell
immediately some or all of the Shares acquired by exercise of the Option and to
deliver to Angio an amount of sale proceeds (or, in lieu of or pending a sale,
loan proceeds) equal to the purchase price and any taxes required to be withheld
in connection with such exercise. Payment for Shares purchased upon the exercise
of an Option may not be made by surrender of Shares or a cashless exercise at
any time at which Angio determines that the Optionee is in possession of
material non-public information that may impair the Value of Shares or
determines that such payment would otherwise be unlawful.

 

(d) ISSUANCE OF CERTIFICATES; PAYMENT OF CASH. Only whole Shares shall be
issuable upon exercise of Options. Any right to a fractional Share shall be
satisfied in cash. Upon payment of the option price, a certificate for the
number of whole Shares and a check for the Value on the date of exercise of the
fractional share to which the Optionee is entitled shall be delivered to such
Optionee by Angio. If listed on NASDAQ or a national exchange, Angio shall not
be obligated to deliver any certificates for Shares until such Shares have been
listed (or authorized for listing upon official notice of issuance) upon NASDAQ
or, if applicable, each stock exchange upon which outstanding Shares of such
class at the time are listed nor until there has been compliance with such laws
or regulations as Angio may deem applicable. Angio shall use its best efforts to
effect such listing and compliance, but shall not be obligated to use its best
efforts to register any Options or Shares subject to Options under the
Securities Act of 1933 other than on SEC Form S-8.

 

(e) PERIODS OF EXERCISE OF OPTIONS. Except as provided below, an Option shall be
exercisable in whole or in part at such time as may be determined by the
Committee and stated in the option agreement, provided that no Option shall be
exercisable after ten years from the Date of Grant:

 

(i) In the event that an Optionee ceases to be a director of or a consultant to
the Company for any reason other than his or her death, an Option shall not be
exercisable after three months from the date the Optionee ceases to be a
director or a consultant to the Company; provided that if such cessation is due
to the disability of the Optionee he or she shall have the right to exercise his
or her Options to the extent determined by the Committee in its discretion and
set forth in the option agreement, provided that an Option shall not be
exercisable after ten years from the Date of Grant.

 

(ii) In the event that an Optionee ceases to be a director of or consultant to
the Company by reason of his or her death, an Option shall not be exercisable
after one year from the date of death; provided that in such event, the
Beneficiary may exercise any of the decedent’s Options to the extent determined
by the Committee in its discretion and set forth in the option agreement,
provided that such Option shall not be exercisable after ten years from the Date
of Grant.

 

For the avoidance of doubt, an Optionee who is a director of or consultant to
the Parent Company both immediately before and immediately after the Spin-Off
shall not be deemed to cease to be a director of or consultant to the Company
for purposes of the foregoing as a result of the Spin-Off.

 

(f) DATE OF EXERCISE. The date of exercise of an Option shall be the date on
which written notice of exercise, addressed to Angio at its main office to the
attention of its Treasurer, is hand delivered, telecopied or mailed, first class
postage prepaid; provided that Angio shall not be obliged to deliver any
certificates for Shares pursuant to the exercise of an Option until the Optionee
shall have made payment in full of the option price for such Shares. Each such
exercise shall be irrevocable when given. Each notice of exercise must state the
number of Shares with respect to which the Optionee is exercising the Option and
must include a statement of preference or election as to the manner in which
payment to Angio shall be made (Shares or cash or a combination of Shares and
cash).

 

(g) TERMINATION OF STATUS. For the purposes of the Plan a transfer of a director
or consultant between two companies, each of which is a Company, or from the
status of a director to that of a consultant or vice versa, shall not be deemed
a termination of status as a director or consultant.

 

3



--------------------------------------------------------------------------------

9. RIGHTS AS STOCKHOLDERS

 

An Optionee shall have no right as a stockholder with respect to any Shares
covered by his or her Options until the date of issuance of a stock certificate
to him or her for such Shares.

 

10. CHANGES IN CAPITALIZATION

 

In the event of a stock dividend, stock split, recapitalization,
reclassification of shares, combination, subdivision, issuance of rights, or
other similar corporate change (including, without limitation, a spin-off by
Angio), the Board shall make an appropriate adjustment in the aggregate number
and class of shares that may be subject to Options, and the number and class of
shares subject to, and the option price of, each then-outstanding Option. In the
event of a spin-off by Angio, the Board may also arrange for the holder of each
then-outstanding Option to be granted, on such terms and subject to such
conditions as it may deem to be appropriate, options to purchase securities of
the spun-off entity at a price and in a quantity such that the aggregate
intrinsic value (fair market value less option price) of such options and the
Option immediately after the spin-off will be equal to (or less than) the
intrinsic value of the Option immediately before the spin-off.

 

11. MERGERS, DISPOSITIONS AND CERTAIN OTHER TRANSACTIONS

 

If during the term of any Option Angio shall be merged into or consolidated with
or otherwise combined with or acquired by another person or entity, or there is
a divisive reorganization or a liquidation or partial liquidation ofAngio, Angio
may choose to take no action with regard to the Options outstanding or to take
any of the following courses of action:

 

(a) Not less than fifteen days nor more than sixty days prior to any such
transaction, all Optionees shall be notified that their options shall expire on
the fifteenth day after the date of such notice, in which event all Optionees
shall have the right to exercise all of their Options prior to such new
expiration date; or

 

(b) Angio shall provide in any agreement with respect to any such merger,
consolidation, combination or acquisition that the surviving, new or acquiring
corporation shall grant options to the Optionees to acquire shares in such
corporation with respect to which the excess of the fair market value of the
shares of such corporation immediately after the consummation of such merger,
consolidation, combination or acquisition over the option price, shall not be
greater than the excess of the Value of the Shares over the option price of
Options, immediately prior to the consummation of such merger, consolidation,
combination or acquisition; or

 

(c) Angio shall take such other action as the Board shall determine to be
reasonable under the circumstances in order to permit Optionees to realize the
value of rights granted to them under the Plan.

 

12. PLAN NOT TO AFFECT STATUS

 

Neither the Plan nor any Option shall confer upon any Optionee or any other
person any right to continue as a director or consultant of the Company, or any
right to enter into or continue in the employment or other service of Angio.

 

13. INTERPRETATION

 

The Committee shall have the power to interpret the Plan and to make and amend
rules for putting it into effect and administering it. It is intended that the
Options shall be subject to federal income tax pursuant to the provisions of
Section 83 of the Code and, in the case of any Optionee whose transactions in
equity securities of Angio are subject to Section 16 of the Securities Exchange
Act of 1934 as amended, that transactions under the Plan with respect to such
Optionee shall qualify for an exemption available under Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission. The Plan and the
Options are also intended to be administered,

 

4



--------------------------------------------------------------------------------

interpreted and construed, to the maximum extent practicable, in the same way
that the Parent Company’s 1984 Directors and Consultants Stock Option Plan and
options outstanding thereunder on the record date of the Spin-Off are
administered, interpreted and construed. The provisions of the Plan and the
Options shall be interpreted and applied insofar as possible to carry out such
intent.

 

14. AMENDMENTS

 

The Plan may be amended by the Board, but any amendment that increases the
aggregate number of Shares that may be issued pursuant to the Plan upon exercise
of Options (otherwise than pursuant to Paragraph 10), that changes the class of
eligible persons, or that otherwise requires the approval of the shareholders of
Angio in order to maintain the exemption available under Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, or that otherwise
requires the approval of the shareholders ofAngio, shall require the approval of
the holders of such portion of the shares of the capital stock of Angio present
and entitled to vote on such amendment as is required by applicable state law
and the terms of Angio’s capital stock to make the amendment effective. No
outstanding Option shall be affected by any such amendment without the written
consent of the Optionee or other person then entitled to exercise such Option.

 

15. SECURITIES LAWS

 

The Committee shall have the power to make each grant under the Plan subject to
such conditions as it deems necessary or appropriate to comply with the
then-existing requirements of Rule 16b-3 (or any similar rule) of the Securities
and Exchange Commission.

 

16. EFFECTIVE DATE AND TERM OF PLAN

 

The Plan shall become effective on the date on which it is adopted by the Board
and shall expire on December 30, 1995 unless sooner terminated by the Board. No
Options may be granted under the Plan after the date on which it expires or is
terminated, but the Plan shall continue in effect after that date with respect
to any Options that were granted under the Plan before that date and that remain
outstanding after that date, until such Options are exercised, terminate or
expire.

 

*  *  *  *  *  *

 

5